Citation Nr: 1641625	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
	
1.  Entitlement to an increased rating for service-connected right upper extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy associated with diabetes mellitus with polyuria (neurological disability of the right upper extremity), evaluated at 10 percent prior to August 3, 2011, and evaluated at 40 percent on and after August 3, 2011.  

2.  Entitlement to an increased rating for service-connected left upper extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy associated with diabetes mellitus with polyuria (neurological disability of the left upper extremity), evaluated at 10 percent prior to August 3, 2011, and evaluated at 20 percent on and after August 3, 2011.  

3.  Entitlement to an increased rating for service-connected right lower extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy (neurological disability of the right lower extremity), evaluated at 10 percent prior to August 3, 2011, and evaluated at 20 percent on and after August 3, 2011.  

4.  Entitlement to an increased rating for service-connected left lower extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy associated with diabetes mellitus with polyuria (neurological disability of the left lower extremity), currently evaluated at 10 percent.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972, with service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a travel Board hearing in a February 2011 VA Form 9; however, in December 2014 he withdrew his hearing request.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records and other documents that are either duplicative of what is contained in VBMS or irrelevant to the issues on appeal.



FINDING OF FACT

In September 2016, the RO was notified that the Veteran had died on September [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


